Title: To Alexander Hamilton from Samuel Smith, 14 January 1800
From: Smith, Samuel
To: Hamilton, Alexander


Philada. 14. Jany. 1800
Dr. sir
Some Years past I had the pleasure to recommend Mr. W. Wilson to the secy. of War & he Obtained a Commission in the Artillery, in which he Conducted himself with honor & propriety. A Bad State of Health Compelled him reluctantly to resign. With A restoration of health his desire to a Military Life has again returned, permit me to recommend him to your Attention & to flatter myself that he may thro: your friendship obtain a Company in the fourth Battalion of the Second Regiment of Artillery. Permit me to Add that It is desirable to secure the services of young gentlemen of liberal Education & families respectable as that of Mr. Wilson.
If I thought I had sufficient Influence with the Government—I believe I would take Leave to Ask an Ensign’s Commission in One of the four Old Regiments for a Nephew of mine Robert Carter Nicholas of Kentucky the son of my much respected Brother in Law Colo. George Nicholas; as I have none I will decline the Application & subscribe myself in truth
your friend & servt.

Sam Smith

